IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00063-CV

                                 EX PARTE S.C.K.



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 19-003523-CV-272


                          MEMORANDUM OPINION

      Appellant, the Texas Department of Public Safety, has filed a motion to dismiss

this appeal. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent

another party from seeking relief to which it would otherwise be entitled. See id.

Appellant’s motion to dismiss is therefore granted, and this appeal is dismissed.

      The “Joint Motion for Abatement” filed by the parties on October 14, 2021, is

dismissed as moot.




                                                MATT JOHNSON
                                                Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed June 1, 2022
[CV06]




Ex parte S.C.K.                            Page 2